Mr. Justice Olin,
dissenting, said:
I think it pretty well settled law that, if the defendant be sued as indorser he can not be sued in any other capacity —as an original party or otherwise. The note given concluded the contract of sale, and was evidence of its character. I do not concur that a promise of the indorser to pay the note after maturity, is evenpnma/acie evidence of the waiver of the indorser’s right to take notice of the maker’s default, unless the indorser was aware that he was discharged of his obligation to pay at the time he made the promise; such prom-was void, as made under a misapprehension of facts, and certainly could not be made the foundation of an action on a promissory note.
Judgment affirmed.